Exhibit LIST OF SUBSIDIARIES Set forth below is a list of all subsidiaries of the Company as of December 31, 2008 the assets and operations of which are included in the Consolidated Financial Statements of NTK Holdings, Inc., except subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary: NAME OF SUBSIDIARY JURISDICTION Nortek Holdings, Inc. Delaware Nortek, Inc. Delaware Best S.p.A. Italy Best Deutschland GmbH Germany Best France S.A. France Best Poland S.p.zo.o. Poland Combi Parts S.r.l. Italy Stilpol SP.Zo.O. Poland Broan Building Products-Mexico, S. de R.L. de C.V. Mexico Broan-NuTone Canada, Inc. Ontario, Canada Venmar Ventilation Inc. Quebec, Canada Innergy Tech Inc. Quebec, Canada Venmar CES, Inc. Saskatchewan, Canada Venmar Ventilation (H.D.H.) Inc. Quebec, Canada NuTone Inc. Delaware Broan-NuTone LLC Delaware Broan-NuTone (HK) Limited Hong Kong Broan Building Products (Huizhou) Co., Ltd. China Broan-NuTone Storage Solutions LP Delaware Pacific Zephyr Range Hood, Inc. California Zephyr Corporation California Eaton-Williams Group Limited United Kingdom Elektromec S.p.A. Italy Imerge Limited United Kingdom Linear LLC California Advanced Bridging Technologies, Inc. California Aigis Mechtronics, Inc. Delaware Elan Home Systems, L.L.C. Kentucky Gefen, Inc. California GTO, Inc. Florida HomeLogic LLC Delaware International Electronics, Inc. Massachusetts Lite Touch, Inc. Utah Magenta Research, Ltd. Connecticut Niles Audio Corporation Delaware OmniMount Systems, Inc. Arizona Operator Specialty Company, Inc. Michigan Panamax Inc. California Secure Wireless, Inc. California SpeakerCraft, Inc. Delaware Sunfire Corporation Delaware Xantech Corporation California Linear H.K. Manufacturing Ltd. Hong Kong Nordyne Inc. Delaware CES Group, Inc. Delaware Cleanpak International, Inc. Delaware Governair Corporation Oklahoma Huntair, Inc. Delaware Mammoth, Inc. Delaware Mammoth (Shanghai) Air Conditioning Co., Ltd. China Mammoth (Zhejiang) EG Air Conditioning Ltd. China Nordyne de Puerto Rico, LLC Puerto Rico NORDYNE International, Inc. Delaware Miller de Mexico S.A. de R.L. de C.V. Mexico Temtrol, Inc. Oklahoma Ventrol Air Handling Systems Inc. Quebec, Canada Webco, Inc. Missouri
